El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Francisco Encarnación construyó, hace muchos años, una casa en una finca perteneciente a otra persona y que un tal Epifanio Vizcarrondo poseía en calidad de arrendatario, lia casa fué construida con el permiso expreso del arren-datario. La finca pasó más tarde a ser propiedad de don José María Calderón, y a su muerte sus herederos la ven-dieron a don Basilio Piñero, el demandante y aquí apelante.
Como consecuencia del ciclón de San Felipe, ocurrido en -el año 1927, la casa originalmente construida quedó total-mente derribada, y entonces el Sr. Calderón, dueño ya de la finca, concedió permiso a Francisco Encarnación para que la reconstruyese en otro sitio distinto de la finca. El ciclón de San Ciprián, en el año 1932, derribó por segunda vez la casa de Encarnación y éste la reconstruyó en el mismo sitio en que ahora se encuentra, no' sólo con el consentimiento de los herederos de Calderón, sí que también utilizando algunos materiales que éstos le facilitaron.
En la escritura de venta otorgada por la Sucesión Cal-derón al demandante Piñero, en 24 de septiembre de 1936, las partes convinieron que la Sucesión de don José María Calderón “se obliga a dejar libre de toda clase de agregados la finca objeto de esta escritura y a ejercer por su cuenta los procedimientos legales necesarios a ese fin.”
Cuando compró la finca en 1936, el Sr. Piñero sabía que Encarnación y su familia residían en la casa; y según su propia declaración en el juicio, él consintió qne Encarnación se quedara en la finca hasta que encontrase otro sitio a donde mudarse.
El demandado Francisco Encarnación fué requerido en 1941 para que desalojase la finca y rehusó hacerlo. Y ha-biendo hecho algunas gestiones, que resultaron infructuosas, tendientes a llegar a un acuerdo con el demandado en cuanto *892a) valor de la casa, el demandante radicó demanda de desálm-elo en precario.
La Corte de Distrito de San Juan dictó sentencia decla-rando sin lugar la demanda. Apeló el demandante, y en su alegato sostiene que la corte sentenciadora erró al declarar que no procede el desahucio contra el dueño de una casa enclavada en terrenos objeto de una compraventa y fabri-cada con permiso del arrendatario; y al aplicar a los hechos de este caso la doctrina sentada por esta Corte Suprema en Rivera v. Santiago, 56 D.P.R. 381-389, y González Martínez v. Marvel, 56 D.P.R. 466.
Opinamos que ninguno de los errores señalados fue. come-tido. Es cierto que la casa en cuestión fue originalmente® construida a virtud de un permiso concedido por un arren-datario de la finca. Pero es cierto también que el acto del arrendatario fue aceptado y ratificado más tarde por los dueños de la finca, quienes permitieron en dos ocasiones dis-tintas la reconstrucción de la casa. El comprador de la tinca, el demandante Sr. Piñero, no ha alegado ni tampoco podría alegar su condición de tercero, pues de la misma escritura de compra ofrecida por él en evidencia consta que él sabía que en la finca existían agregados y que el vendedor se comprometía a sacarlos de allí por su cuenta.
De acuerdo con la jurisprudencia citada por la corte inferior la sentencia recurrida se ajusta a derecho y debe ser confirmada.